Citation Nr: 0326614	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need of 
aid and attendance of another or due to housebound status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active military service from October 1953 to 
August 1955.  

This matter comes to the Board from a May 2001 rating action 
that denied special monthly pension based on the need of aid 
and attendance of another or due to housebound status.  The 
veteran subsequently perfected this appeal.

In April 2003, the Board determined that further development 
was required to properly evaluate the veteran's left wrist 
disability.  Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional development.


REMAND

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed 
the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the appellant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
special monthly pension taking into 
consideration the evidence obtained by 
the Board (records from the Social 
Security Administration).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  Thereafter, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2003), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).




